Title: To James Madison from William C. C. Claiborne, 3 August 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 3 August 1805, New Orleans. “On the 6th of June last, I had the Honor to inclose you a Correspondence betwe[e]n Colonel Freeman and myself, relative to a public building in his possession, which I desired the use of, for the accommadation of the Federal Court, but which the Colonel refused to evacuate, without orders from the Secretary of War. I am daily in expectation, of hearing from you on that subject, and I flatter myself, that the Colonel will be directed to retire from a building, which for some weeks, he has retained in defiance to my Authority, and to the injury of the public Interest; but whither it should be appropriated to the sessions of the District Court, or to the purpose for which it was originally intended a public School-Room, the President will be pleased to decide.
          “The Mayor of the City, solicits that the building in question, may not be deverted from the laudable object for which it was designed, and that until provision be made for a public School, he begs it may be used as a Library Hall, for the public Library about to be established in this City. A Copy of the Mayors Letter to me on this Occasion, and of my answer, are herewith enclosed, which I pray you to lay before the President of the United States.”
        